Citation Nr: 9901629	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.  

2.  Entitlement to an increased evaluation for post traumatic 
back pain, status post fracture at L4, with bulging at L4-5, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to March 
1992.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has a chronic left leg disability of service origin 
or a left leg disability that is secondary to a service-
connected low back disorder.  

2.  Post traumatic back pain, status post fracture at L-4, 
with bulging at L4-5, is manifested by pain, no more than a 
moderate limitation of , and no more than moderate 
degenerative disc disease with recurring attacks.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
leg disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for an evaluation in excess of 20 percent 
for a low back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 
5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran fractured 
the transverse process at L-4 in a fall in 1990.  A 
computerized tomography (CT) scan in February 1991 reflected 
a minimal bulge at L4-L5.  There was no chronic left leg 
disability exhibited in service.  He was ultimately 
discharged from service because of his low back problems.  A 
medical board report from October 1991 reflected no chronic 
left leg disability.  

Service connection for the veterans low back disorder was 
established shortly after service upon rating determination 
in June 1992.  A 20 percent rating was assigned.  

Upon VA orthopedic examination in April 1994, the veteran 
related that as long as he did not run or hop, he was 
fine.  Examination showed deep tendon reflexes that were 
2+, and he had equal sensations bilaterally.  He had a normal 
straight leg raise, and there were no postural abnormalities.  
There was mild kyphosis of the thoracic spine.  Musculature 
of the back appeared normal, and there were no spasms during 
the time of the examination.  The range of motion was to 90 
degrees upon forward flexion with backward extension to 33 
degrees.  Left lateral flexion and right lateral flexion were 
equal at 45 degrees.  Rotation to the left and right was 40 
degrees.  There was no evidence of pain on motion.  There was 
no evidence of any neurological involvement.  X-ray of the 
lumbar spine showed transitional lumbar vertebra with 
apparent bilateral simulation joints.  There were no 
demonstrable findings to suggest residuals of old fracture on 
the current study.  The diagnoses included subjective history 
of L4 fracture and low back pain and clinical findings of 
mild kyphosis of the spine.  

A reduction of the 20 percent evaluation to 10 percent was 
proposed in May 1994 and promulgated in an August 1994 rating 
determination.  Upon rating decision in March 1995, the 10 
percent evaluation was increased to 20 percent, primarily 
based on VA outpatient treatment records from 1994 through 
early 1995 which show continued low back complaints.  

This appeal ensued following an October 1996 rating decision 
which, in part, continued the 20 percent rating for the 
service-connected low back disorder.  This rating 
determination also denied service connection for a left leg 
disability to include loss of use of that extremity.  
This decision was based on outpatient treatment record which 
showed that the veteran was issued a TENS unit in 1996 for 
his complaints.  It was noted in July 1996 that with the use 
of a brace and the TENS unit, his lower back condition was 
stable.  It was also based on clinical findings made at a VA 
examination in September 1996.  

At the time of the September 1996 evaluation, the veteran 
claimed that he had essentially loss of use of the left leg 
due to his low back disorder.  He reported a pinching 
sensation in the legs that would cause him to fall.  He also 
described shooting pain into both legs which resulted in 
numbness and coldness.  This pain lasted less than one 
minute.  When he fell, he got back up, but he might fall 
again.  He reported that he had received cortisone shots and 
a TENS unit which had helped with his back complaints.  He 
said that he was now trying psychological pain therapy.  
Weather changes also made him so he could not move.  He 
pointed to the area of L3 and L4 as the site of most of his 
pain.  It radiated into his buttocks and posterior of both 
legs to the toes.  When he was at his worst, he could only 
walk about 20-30 steps.  If it was not hurting too badly, he 
could walk for approximately 2 blocks.  He was not on any 
medications as they did not help.  

Physical examination showed that he could bend and take off 
his clothes easily.  The limped on his left leg, and he 
used a cane.  His back was tender at L3, L4.  He had muscle 
spasms to the left of L1 and L5.  He flexed forward from 0 to 
74 degrees and exhibited lateral flexion from 0 to 40 degrees 
with pain at L3, L4.  Straight leg tests were negative.  He 
flexed both hips from 0 to 130 degrees with no pain.  
Strength of the lower extremities was normal.  Pulse and 
reflexes were normal.  The diagnoses included mild 
lumboscoliosis toward the left in the lumbar region; 
osteoarthritic sclerosis of the lower lumbar apophyseal 
joints; and partial sacralization of L5 with mild 
degenerative joint changes of the lumbar spine.  As to any 
left leg disability, the examiner added that the veteran was 
hypersensitive to pain.  It was noted that the veteran 
described possible involvement of the sciatic nerve on 
occasion particularly in the left leg.  The examiner pointed 
out, however, that straight leg tests were negative, and the 
tests for nerve damage in the lower extremities did not 
reveal any significant problem.  There was decrease in 
forward flexion of the back, slight decrease in extension of 
the back with pain in any movement of the back, and muscle 
spasm to the left of L1 through L5.  

Private medical records from late 1996 through early 1997 
show that the veteran was followed for complaints of back 
pain with radiculopathy into the left leg.  The RO again 
denied the claims in June 1997.  It was noted that when seen 
in March 1997, his mobility was full, and he was walking 
freely without the use of crutches.  He complained of 
occasional lower back pain with no leg pain, numbness, or 
tingling.  Subsequent to the June 1997 RO determination, a 
private record from January 1997 was submitted to the record 
showing that the veteran had an epidural injection.  In 
September 1997, the claims on appeal were denied again.  

Upon private examination in October 1997, the veteran 
demonstrated an abnormal gait secondary to pain.  He used a 
cane for ambulation.  The veteran demonstrated deep tendon 
reflexes over the patella and Achilles bilaterally.  There 
was some mild tenderness over the left paravertebral muscles 
in the L4-L5 area.  There was no vertebral body facet of 
sacroiliac joint tenderness.  He showed good flexion and 
extension of the back with no pain elicited on facet loading.  
Straight leg raising did not reproduce pain into the lower 
extremities bilaterally to 90 degrees.  Crossed leg lift did 
not reveal any pain or discomfort extending into the leg.  
Patrick sign was negative bilaterally.  Muscle strength was 
5/5 in the lower extremities, but was somewhat hesitant due 
to pain.  

The examiners assessment was that the veteran had some 
symptoms suggestive of radiculopathy pain, but he noted that 
these could not be reproduced on physical exam.  It was 
possible that the appellant had found internal epidural 
adhesions which were causing radiculopathic component of 
this pain.  It was added that decreased deep tendon 
reflexes were the only obvious signs present on physical 
examination which would indicate a possible radiculopathic 
stenotic etiology of his pain.  Under a heading labeled 
Recommendations, the examiner stated that he had 
explained to the veteran that an obvious diagnosis was not 
present at this time.  He added that he did not feel 
comfortable giving him a definitive diagnosis given the 
negative results of electromyographic (EMG) testing and other 
studies which had been done in the past and his 
inconsistent physical exam and history.  

At a personal hearing in October 1997, the veteran related 
that epidural shots and cortisone shots had given him only 
temporary relief.  Transcript (tr.) at 2-3.  He reported 
radiating pain into both legs that had caused him to suffer 
from falls.  Tr. at 3.  At times, the pain was so bad that he 
was confined to his bed.  He no longer wore a brace, used a 
TENS unit or received any physical therapy.  Tr. at 4.  While 
he was able to bend over and pick up an object off the floor, 
this caused pain.  Tr. at 6.  At times, he had to use 
crutches for ambulation.  Tr. at 9.  He said that he quit his 
last place of employment due to pain in 1997.  Tr. at 11.  

Subsequently submitted private records include a MRI report 
of the pelvis from February 1997 that was interpreted as 
within normal limits.  Also added was a June 1997 report at 
which time the appellant reported intermittent low back pain 
which radiated into his left leg with some numbness and 
tingling.  In August 1997, it was noted that an injection had 
not helped relieve his complaints.  A September 1997 MRI 
reflected central disc herniation at L5-T.  In September 
1997, it was noted that MRI showed some degenerative changes 
at the L5-T level, but the examiner did not think that 
the nerve roots were being compressed at the present time.  
It was opined that the veterans symptoms were non-radicular 
in nature, and that his pain should improve with continued 
physical therapy.  

In February 1998, the RO again denied service connection for 
a left leg disability and an increased evaluation for the 
service-connected low back disorder.  

Subsequently added private records show that the veteran 
continued to be seen in 1998 for low back complaints and 
radiculopathy.  He also provided additional testimony at a 
hearing in September 1998 in support of his claims.  This 
testimony essentially reiterated past contentions.  
Specifically, he reported that current symptoms included 
sharp pain in the L4-L5 area with pins and needles shooting 
all the way down to the tips of the toes in the legs.  He 
reported that the severity of this pain resulted in little 
sleep.  The pain was constant.  Tr. at 3.  The veteran also 
indicated that he no longer worked due to lower back 
problems.  Tr. at 11.  He experienced difficulty driving due 
to problems in his legs that he associated with his low back 
disability.  Tr. at 18.  

Service Connection for a Left Leg Disability

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is [a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131(West 1991); 38 C.F.R. 
§ 3.303 (1998).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1998).  In a claim for 
secondary service connection for a diagnosis clearly separate 
from the service-connected disorder, the veteran must present 
evidence of a medical nature to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought, in 
order for the claim to be well-grounded.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  


Analysis

It is the veterans primary argument that he has a left leg 
disability which is due directly from injury during service, 
and/or as a secondary effect of the service-connected low 
back disorder.  However, the veterans service medical 
records do not contain references to diagnosis of a chronic 
left leg disability during service.  This includes 
examination shortly before separation by a medical board in 
October 1991.  

Similarly, the post service medical evidence of record 
includes left leg complaints of pain, and while positive 
findings pertaining to the lower back have been reported 
(e.g., muscle spasm and tenderness), clinical tests have 
essentially been negative regarding the left lower extremity.  
For example, at a VA evaluation in September 1996, the 
examiner noted that while the veteran had left leg 
complaints, tests to support his complaints were negative.  
Straight leg tests were negative, as was evaluation for nerve 
damage in the lower extremities.  MRI testing of the pelvis 
and hip was negative in early 1997, and upon examination in 
October of that year, the physician noted that while the 
appellant reported symptoms suggestive of radiculopathic 
pain, these could not be reproduced on physical examination.  
It was noted that deep tendon reflexes were the only obvious 
signs present which would indicate a possible radiculopathic 
stenotic etiology of his complaints of pain.  Furthermore, 
all suspected abnormality in the left lower extremity has 
been attributed to the service-connected low back disability, 
not to a separate left lower extremity disability.  

Simply put, there is no competent medical evidence of record 
linking a left lower extremity disability with active service 
or to the service-connected low back disorder.  Moreover, no 
actual chronic left leg disability has been clinically 
corroborated.  Accordingly, the claimant has not met his 
burden of submitting a well grounded claim for direct or 
secondary service connection because he has not satisfied the 
required elements of a well grounded claim.  Specifically, it 
is not evident that a chronic left leg disability exists.  
The Board has considered the veterans assertions that such a 
disability exists, and that it is the result of his low back 
disability.  While he is competent to report manifestations 
of a disorder perceptible to a lay party, such as pain, he is 
not competent to link those manifestations with any internal 
and nonvisible disability or the low back shown on this 
record.  Espiritu, Grivois, Savage, supra.  

Increased Evaluation for Post Traumatic Low Back Pain, Status 
Post Fracture at L-4, with Bulging at L4-5

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veterans 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

In evaluation disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1998).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  

The veteran is currently rated as 20 percent disabling under 
DC 5293 which provides for a 20 percent rating for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(1998).  

Under DC 5292, a 10 percent evaluation is for assignment for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is for assignment for moderate limitation 
of motion.  For a 40 percent evaluation, there must be severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (1998).  

Also applicable is DC 5295 which provides that for a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation is 
assigned when lumbosacral strain is severe with listing of 
whole spine to opposite side, positive Goldthwaites sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (1998).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different DCs, 
is to be avoided when rating a veterans service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several DCs; the 
critical element in permitting the assignment of several 
ratings under various DCs is that none of the symptomatology 
for any one the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Analysis

The Board has reviewed the entire evidentiary record and 
notes that the most probative evidence are the reports of 
contemporary medical treatment and evaluation.  Those records 
are negative for evidence of any spinal listing or positive 
Goldthwaites sign.  The veteran does evidence some 
limitation of motion of spine; however, such is not shown to 
be marked or severe.  Therefore, it cannot be said that he 
meets the criteria for a rating in excess of 20 percent under 
either DCs 5292 or 5295.  While the veteran has contended 
that he has recurrent attacks, consisting of serious 
instances that occasionally result in his being confined to 
bed, he was described as hypersensitive to pain in 1996, and 
it was noted that his symptoms suggestive of radiculopathic 
pain could not be reproduced upon exam in 1997.  Positive 
findings do include muscle spasm and some tenderness in the 
lumbar spine, but with consideration of the clinical findings 
as a whole, the Board concludes that these manifestations are 
not commensurate with severe limitation of motion or severe 
intervertebral disc syndrome or lumbosacral strain.  

The Board must, however, with respect to the DCs discussed 
above, include a discussion of the potential impact of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to pain on use 
and functional impairment.  The veteran has consistently 
complained of pain in the lower back radiating into the lower 
extremities which is exacerbated with certain activities.  
The contemporary clinical evidence of record is absent  
notation of any atrophy, swelling, weakness, or sensory 
impairment.  The veteran is able to perform the normal 
actions required to ambulate and has no more than moderate 
limitation of motion of the lumbar spine even considering the 
complaints of pain.  

The Board also notes the DC 5295 includes contemplation of 
symptoms such as decreased motion and spasm and DC 5293 
contemplates disability based on limitation of motion.  Even 
with consideration of his reported pain, the veterans 
symptoms do not warrant assignment of a 40 percent evaluation 
under either code.  The veteran evidences no additional 
significant functional impairment as a result of pain caused 
by his service-connected disability; rather, his limitations 
on activities are consistent with the type of disability 
contemplated in the assigned 20 percent evaluation, having 
considered the effects of limitation of motion, spasm and 
other residuals from lumbar strain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  Within this context, it is pointed out that a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  Johnson v. Brown, 10 Vet. 
App. 80, 85 (1997).  While the veteran has subjectively 
complained of pain on movement, the pathology and objective 
observations of the claimants behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  Finally, since Diagnostic Code 5293 
takes into account elements of limitation of motion and 
neurological deficit, it would be pyramiding to assign 
separate evaluations for his service-connected back 
disability.  See 38 C.F.R. § 4.14.  

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  


ORDER

Service connection for a left leg disorder is denied.  

An evaluation in excess of 20 percent for post traumatic low 
back pain, status post fracture at L-4, with bulging at L4-5, 
is denied.  


REMAND

At the recent personal hearing in September 1998, the veteran 
expressed disagreement with the denial of his claim for 
service connection for a right leg disability as secondary to 
his low back disorder in February 1998.  Because his 
testimony is, in effect, a notice of disagreement with the 
decision, and no statement of the case has been issued, the 
issue must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105  (West 1991); see 
Buckley v. West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998), 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  

Therefore, the case is remanded for the following action:  

The RO should issue a statement of the 
case as to the issue of entitlement to 
service connection for a right leg 
disability as secondary to a service-
connected low back disorder.  The veteran 
and representative should be given the 
opportunity to respond thereto.  Only if 
the veteran files a timely substantive 
appeal should the veterans claim be 
returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
